DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-10-20016-003781) in view of Kim et al. (US 9,773,997 B2) and further in view of KR 20170092928 A (Sung et al.).

Re claims 1, 5-8, and 15-16, Choi teaches a device (page 15 per claim 15) and polarizing plate comprising: a polarizer; and a protective layer in contact with at least one surface of the polarizer (see patented claims 1-2), wherein the protective layer (barrier film layer comprises oxetane, cycloaliphatic epoxy see patented claims 5-6 (corresponding to the claimed alicyclic epoxy per claim 5), and glycidyl ether type epoxy see patented claims 5-6 (corresponding to the claimed aliphatic epoxy per claim 6)) is a cured material of a photocurable composition (UV composition see patented claim 2) for a polarizing plate protective layer (directed to intended use) comprising a photopolymerizable compound, and a photocation polymerization initiator; and wherein the photopolymerizable compound includes a first epoxy-based compound (see patented claim 4), a second epoxy-based compound (see patented claim 4 ) of  40 to 80 parts (the upper limit is close in range see page 6, of the range 1 to 30 parts as claimed per claim 7 see rationale B. below) and an oxetane compound of 10 parts by weight to 30 parts (per claim 8) (see patented claim 4, overlapping ranges of 10 to 50 of Choi); the first epoxy-based compound is included in 50 parts by weight to 80 parts by weight (per claims 1 and 16) with respect to a total 100 parts by weight (see overlapping claimed range of 40-80 parts in patented claim 4) of the photopolymerizable compound; the photocation polymerization initiator comprises a short wavelength initiator (since the Choi reference discloses iodonium cationic photoinitiator which is identical to that used in the present invention per claim 3, the wavelength is met) and short wavelength initiator is included in 2 parts by weight to 2.5 parts by weight (overlapping range of 1-10% see page 14) of the photocurable composition for a polarizing plate protective layer.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 0.8 to 1.5 parts as claimed from the overlapping portion of 0.3-5 wt% of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further re claim 7, Choi teaches when the second epoxy layer is used, the range is between 1 wt % and 30 wt %, as 30 wt% is close to Applicant’s 40% and thus similar properties are expected (e.g. moisture permeability).   It is apparent, however, that the instantly claimed weight percentage and that taught by Choi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Choi and the amounts disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amounts disclosed in the present claims is but an obvious variant of the amount disclosed in Choi, and thereby to have optimized the amounts, one of ordinary skill in the art would have arrived at the claimed invention.
Re claim 1, Choi doesn’t expressly teach a long wavelength thioxanthone-based initiator but teaches initiators in the UV composition to improve the hardening rate (see page 13).  
Kim in col 7, lines 1-50 teaches the long wavelength initiator is a thioxanthone compound to generate a radical and absorbs a wavelength of 350 nm or higher (see col 8, lines 1-20) and in col. 8, lines 15-30 the long wavelength initiator is included in 0.3-5 wt% (overlapping 0.8 parts by weight to 1.5 parts by weight with respect to a total 100 parts by weight of the photocurable composition for a polarizing plate protective layer).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have added to the protective layer of Choi to improve curing by adding the long wavelength thioxanthone compound of Kim, improves generation of a radical as taught by Kim in a similar UV compound. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 0.8 to 1.5 parts as claimed from the overlapping portion of 0.3-5 wt% of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further re claims 1 and 17, Choi doesn’t teach a short wavelength initiator is iodine based as claimed.
Sung teaches the same initiators (long and short) and overlapping ranges in the claimed short wavelength the iodine-based photoinitiator initiated at a wavelength of 310 nm or less, and absorption at 250 nm may occur. When using a short wavelength initiator with a maximum absorption at 250 nm as the short wavelength initiator, the effect of the photosensitizer is improved compared to conventional initiators in which absorption occurs at 300 nm, such as the claimed iodonium hexafluorophosphate for having a bigger advantage. Sung teaches the adhesive for a polarizing plate of the present invention may comprise (1) 5 to 90 parts by weight of an epoxy compound having at least two epoxy groups in a molecule, (2) 5 parts by weight to 90 parts by weight of an oxetane compound having at least one oxetanyl group in the molecule; And (3) 0.5 to 20 parts by weight of a photocationic polymerization initiator; And (4) 0.2 to 5 parts by weight of a photosensitizer using with the thioxanthone based long wavelength photosensitizer. See pages 2-3 and 5 where highlighted. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have added to the protective layer of Choi to improve effect of the photosensitizer by substituting, using, or adding the short wavelength iodine compound of Sung, improves generation of a radical as taught by Kim in a similar UV compound, especially seeing the  long wavelength photosensitizer is used also and would expect success. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 2 parts to 2.5 parts as claimed from the overlapping portion of 0.3-5 wt% of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claim 2, Choi teaches the protective layer is formed on the polarizer that it is by direct coating is a process limitation in a product claim. See claim 1 above. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant' s and prior art reference' s product are the same.
Re claim 9, Choi teaches the protective layer has a thickness of 5 microns to 10 microns (see patented claim 9, overlapping ranges of 3-15 microns).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have added to the protective layer of Choi to improve curing by adding the long wavelength thioxanthone compound of Kim, improves generation of a radical as taught by Kim in a similar UV compound. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected 5 microns to 10 microns as claimed from the overlapping portion of 3 microns to 15 microns of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claims 10-11, Because the combination teaches the same composition, the following properties are inherent: photocurable composition for a polarizing plate protective layer has viscosity of greater than or equal to 50 cps and less than or equal to 200 cps at 25°C. (per claim 10); and protective layer has storage modulus of 1,500 MpPa to 10,000 MpPa at 80°C. (per claim 11).  
Re claim 12, Choi teaches further comprising a carrier film on a surface opposite to a surface in contact with the polarizer of the protective layer.  (See adhesion layer or film of patented claims 11-14, Choi).  
Re claim 13, Choi teaches the protective film is attached on a surface opposite to a surface in contact with the protective layer of the polarizer using an adhesive layer as a medium.  (See patented claim 11, Choi).
Re claim 14, Choi is relied upon above.  Choi doesn’t explicitly state that the adhesive layer is a cured material of an adhesive composition, and the adhesive composition comprises an epoxy compound and an oxetane compound; however, Choi teaches this composition in the UV barrier coating, is roll coated and it has adhesive properties (see pg. 9-13, esp. pages 9 and 13).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have the barrier UV protective layer to dually function as an additional adhesive layer resulting in applicant’s construction.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection includes new reference Sung to mitigate differences. Specifically, as shown, the new reference to Sung shows the “simultaneous use” (while not specifically claimed in this way) of both short and long wavelength initiators.  See detailed action above. The previous references are used still but differently as applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140071379 A1Takahashi et al. discloses a similar polarizing plate with initiators see [415-424].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787